EXHIBIT 10.3
 
 
 
 
JOINT MARKETING AGREEMENT


by and between


GEL TEX MARKETING, LLC,
a Delaware limited liability company and a Genesis Energy, LLC affiliate,
 
and


LAZARUS ENERGY LLC,
a Delaware limited liability company




Dated as of August 12, 2011
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

ARTICLE I DEFINITIONS     4               1.1.           Definitions Contained
in the Construction Contract     4     1.2.           Definitions     4    
1.3.           Other Capitalized Terms     8     1.4.           Exhibits and
Schedules     8     1.5.           Amendment of Defined Instruments     8    
1.6.           References and Titles     9               ARTICLE II MARKETING OF
NIXON PRODUCT     9               2.1.           Joint Marketing Obligations    
9     2.2.           Marketing Team     10     2.3.           Consultation with
GEL     10               ARTICLE III OBLIGATIONS OF LAZARUS RELATED TO SALE OF
NIXON PRODUCT     10               3.1.           Contract for Sale of Nixon
Product     l 0     3.2.           Billing and Invoicing Services     l 0    
3.3.           Credit Approval Process     11     3.4.           Documentation
of Operations     11     3.5.           Lazarus Financial Statements     11    
          ARTICLE IV OBLIGATIONS OF GEL RELATED TO SALE OF NIXON PRODUCT     12
              4.1.           Collection of Invoiced Amounts     12    
4.2.           Calculation of Gross Profit and Disbursements     12    
4.3.           Accounting Reports     13     4.4.           Transportation of
Nixon Product     13     4.5.           Confirmations     13              
ARTICLE V COSTS; PROFIT SHARING; NETTING OF AMOUNTS DUE; AND REMEDIES     13    
          5.1.           Marketing Costs     13     5.2.           Profit
Sharing     13     5.3.           Netting of Claims     13    
5.4.           Payments to 1st International Bank     14     5.5.           IRS
Arrearage Amount     14     5.6.           Remedies for Lazarus Non-Performance
    14               ARTICLE VI INDEMNIFICATION     15               ARTICLE VII
TERM AND TERMINATION     15               7.1.           Term     15    
7.2.           Termination     16     7.3.           Force Majeure     16  

 
 
 

--------------------------------------------------------------------------------

 
 

ARTICLE VIII MISCELLANEOUS     16                 8.1.           Warranties and
Representations     16     8.2.           Confidentiality of Information     17
    8.3.           Survival of Obligations     17     8.4.           LIMITATION
OF LIABILITY     17     8.5.           Preservation of Liability     17    
8.6.           Binding Effect; Duration     18     8.7.           Notices     18
    8.8.           Choice of Law     19     8.9.           Dispute Resolution  
  19     8.10.         Amendment and Waiver     19    
8.11.         Severability     19     8.12.         Survival of Agreements    
19     8.13.         Counterparts     19     8.14.         Successors and
Assigns     19     8.15.         Titles of Articles, Sections and Subsections  
  19     8.16.         Joint Drafting     20     8.17.         Conflicting Terms
    20     8.18.         Acknowledgment of Exculpatory Provisions     20    
8.19.         Relationship of the Parties     20     8.20.         FINAL
AGREEMENT     20  

 
 
3

--------------------------------------------------------------------------------

 
 
JOINT MARKETING  AGREEMENT


THIS JOINT MARKETING AGREEMENT (this "Marketing Agreement") is made and entered
into as of August 12, 2011 (the "Effective Date"), by and between GEL Tex
Marketing, LLC, a Delaware limited liability company and a Genesis Energy, LLC
affiliate, whose address
is  919  Milam,  Suite  2100,  Houston,  Texas  77002  ("GEL"),  and  Lazarus  Energy  LLC,
a Delaware limited liability company, whose address is 3200 Southwest Freeway,
Suite 3300, Houston, Texas 77027 ("Lazarus").   GEL and Lazarus may be referred
to in this Marketing Agreement individually as a"" or collectively as the
"Parties."
 
RECITALS:


WHEREAS, Lazarus operates the Facility, at which the Crude Oil, exclusively
supplied by GEL pursuant to the Supply Agreement, will  be refined and
processed, such Crude Oil refined and processed is referred to as the
"Nixon Product";


WHEREAS, pursuant to the terms of the Construction Contract, Milam Services,
Inc., a
Delaware  corporation  and  an  affiliate  of  GEL  ("MSI"),  is  funding  the  construction  and
installation of certain equipment to be used at the Facility, which is located
on the real property
described  on  Exhibit A  attached  hereto  and  made  a  part  hereof  and  the  buildings  and
improvements thereon, and will in part be repaid by Lazarus through profits from
the sale of the Nixon Product;


and
 
WHEREAS, GEL and Lazarus desire to cooperate in the marketing of the Nixon
Product;
 
WHEREAS, this Marketing Agreement sets forth the terms and conditions upon which
the Parties have agreed to undertake this marketing arrangement.


NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants contained herein, the Parties hereto agree as follows:


ARTICLE I
DEFINITIONS


1.1.     Definitions Contained in the Construction Contract.   Notwithstanding
any termination of the Construction Contract, unless otherwise defined herein or
context otherwise requires, all capitalized terms used but not defined in this
Marketing Agreement have the meanings given to those terms in the Construction
Contract.


1.2.     Definitions. As used in this Marketing Agreement, the following terms
shall have the following meanings, unless the context otherwise requires:


"1st  International" has the meaning set forth in Section 5.4.
 
 
 

--------------------------------------------------------------------------------

 
 
"Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified, and in addition, with respect to the Lazarus, (a) any
director or officer of such Person or of any Person referred to above or (b) if
any Person in above is an individual, any member of the immediate family
(including parents, spouse and children) of such individual and any trust whose
principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust.
As used in this definition, "control" (including, with its correlative meanings,
"controlled  by" and "under  common control with") means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of Equity Interests, by contract or otherwise);
provided that, in any event, (i) any Person who owns directly or indirectly ten
percent (10%) or more of the Equity Interests having ordinary voting power for
the election of directors or other governing body of a corporation or ten
percent (10%) or more of the Equity Interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person, and (ii) any subsidiary of any Lazarus shall be
deemed to be an Affiliate of Lazarus.

"Accounting Fees" has the meaning set forth in Section 3.5.


"Allowable  Payments"  means  any  payment  to GEL  set forth  on Exhibit B,
except  for Construction Payments.


"Base Construction Payment" has the meaning set forth in Exhibit B.


"Business  Day" means any day except Saturday, Sunday and any day which shall be
in Texas a legal holiday, or a day on which banking institutions are authorized
or required by law or other government action to close in any city situated in
Texas.


"Confidential  Information" has the meaning set forth in Section 8.2.


"Construction  Contract"  means that certain Construction  and Funding Contract
dated of even date herewith by and between Lazarus and MSI.


"Construction Payment" has the meaning set forth in Exhibit B.


"Cost  of  Crude  Oil"  means  the  price  paid  by
Lazarus  for  Crude  Oil  pursuant  to  the Supply Agreement.


"Deficit Month" has the meaning set forth in Exhibit B. "Deposit Amount" has the
meaning set forth in Section 4.1.
 
"Diesel Blendstock Payments" has the meaning set forth in Exhibit B.
 
"Diesel Revenue" has the meaning set forth in Section 4.2(c).
 
 
5

--------------------------------------------------------------------------------

 
 
"Dispute  Resolution  Agreement" means
that  certain  Dispute  Resolution  Agreement, dated of even date herewith, by
and between Lazarus, GEL and certain of their respective Affiliates, and any
amendments, modifications and restatements thereof.


"Effective
 Date"  has  the  meaning  set  forth  in  the  introductory  paragraph  of  this
Marketing Agreement.


"Equitv Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any, warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such Equity Interest.


"Escrow Sub-Account" has the meaning set forth in Section 4.1.


"Facility" means the refinery and related terminal facilities, lands and
equipment related thereto owned or operated by Lazarus located in Nixon, Texas.


"Final Resolution" has the meaning set forth in Section 5.5(a).


"Financial Statement Preparation Fee" has the meaning set forth in Section 3.5.
"Force Majeure" has the meaning set forth in Section 7.3.
 
"GAAP" means generally accepted accounting principles recognized by the
Financial Accounting Standards Board. Any undefined accounting term herein shall
be interpreted in accordance with GAAP.


"GEL"  has  the  meaning  set  forth  in  the  introductory  paragraph  of  this  Marketing
Agreement and includes any successor or assigns.


"GEL" Profit Share" has the meaning set forth in Section 5.2(a). "GEL Remedies"
has the meaning set forth in Section 5.6.
 
"Gross Profit" means, for a calendar month, the total revenue from the sale of
the Nixon Product minus Cost of Crude Oil.


"Indicative Rates" means the initial formulation of rates to be charged to
customers for the sale of Nixon Product.


"Initial Term" has the meaning set forth in Section 7.l(a).


"Investment Threshold Date" means the date on which MSI has recouped all
interest,
Advances  and  other  Obligations  under  the  Construction  Contract  from  distributions  made
pursuant to Section 4.2(b).
 
 
6

--------------------------------------------------------------------------------

 
 
"IRS" means the United States Internal Revenue Service.


"IRS Lien" means that certain federal tax lien, filed in Wilson County, Texas by
the IRS on February 8, 2011, against LEH relating to amounts owed by LEH to  the
IRS for unpaid taxes in an amount equal to the IRS Arrearage Amount.


"IRS Arrearage Amount" means the stated aggregate amount owed under the IRS
Lien, which is equal to $51,192.75, plus any additional penalties, interest, and
costs that may accrue.


"Lazarus" has the meaning set forth in the introductory paragraph of this
Marketing Agreement and includes any successor or assigns.


"Lazarus Authorized Officer" means the manager, chief executive officer,
president, any vice president or the treasurer of Lazarus or any other officer
duly authorized to contractually bind Lazarus specified as such to  GEL in
writing by any of the aforementioned officers.


"Lazarus Loan Document Default" means any default (or event of default) by
Lazarus under any Loan Document (as defined in the Loan Agreement).


"Lazarus Profit Share" has the meaning set forth in Section 5.2(b)(i).
 
"LEH" means Lazarus Energy Holdings LLC, a Delaware limited liability company.
 
"Loan Agreement" means that certain Loan Agreement, dated September 29, 2008, by
and among 1st International, as lender, Lazarus, as borrower, and Jonathan Pitts
Carroll, Sr. and Lazarus Energy Holdings LLC, a Delaware limited liability
company, as guarantors, as amended, supplemented or modified from time to time.


"Marketing Agreement" means this Joint Marketing Agreement (including the
Exhibits hereto), as it may be amended, modified or supplemented.


"Marketing Team" has the meaning set forth in Section 2.2. "Material Event" has
the meaning set forth in Section 2.3.
 
"MSI" has the meaning set forth in the Recitals of this Marketing Agreement.
 
"Nixon Product" has the meaning set forth in the recitals hereto.
 
"Nixon Product Sales Account" has the meaning set forth in Section 4.1.


"Operating Expenses" means, as calculated for each calendar month, the operating
expenses for the Facility, such expenses not to exceed the lesser of (a) $2.71
per barrel of Crude Oil received at the Facility (based on  a throughput of
10,000 barrels) or (b) $800,000  per calendar month.
 
 
7

--------------------------------------------------------------------------------

 
 
"Operations Payments" has the meaning set forth in Exhibit B.


"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


"Parties"  has the  meaning set  forth  in the introductory paragraph
of  this  Marketing Agreement.


"Party" has  the  meanmg  set  forth  m  the  introductory
paragraph  of  this  Marketing Agreement.


"Performance Fee" has the meaning set forth in Exhibit B.


"Person" means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or other similar organization, government or any political subdivision
thereof, a court, or any other legal entity, whether acting in an individual,
fiduciary or other capacity.


"Preliminary Marketing Plan" means the preliminary plan and budget for the sale of
Nixon Product that is developed, implemented and undertaken by the Parties in accordance with
Section 2.1(b).


"Prudent Operator" means a reasonable, prudent operator experienced in the
operation of Crude Oil refineries and who is, at the time of any specific
determination, situated similarly to Lazarus in material respects.


"Renewal Term" has the meaning set forth in Section 7.l(b). "Retained Amount"
has the meaning set forth in Section 5.5(a).
 
"Supply  Agreement"  means that certain  Crude Oil Supply and Throughput
Services Agreement dated of even date herewith by and between Lazarus and GEL.
"Term" has the meaning set forth in Section 7.l(b).
 
"Threshold Amount" has the meaning set forth in Exhibit B.


1.3.     Other Capitalized Terms.  Capitalized terms not otherwise defined in
Section 1.2 shall have the meanings given them elsewhere in this Marketing
Agreement.


1.4.     Exhibits and Schedules.  All exhibits and schedules attached to this
Marketing Agreement are part of this Marketing Agreement for all purposes.
 
1.5.     Amendment of Defmed Instruments. Unless the context otherwise requires
or unless otherwise provided herein, the terms defined in this Marketing
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements  of such agreement, instrument  or document. Nothing contained in
this Section 1.5 will be construed to authorize any renewal, extension,
modification, amendment or restatement.
 
 
8

--------------------------------------------------------------------------------

 
 
1.6.      References and Titles. All references in this Marketing Agreement to
exhibits, schedules, articles, sections, subsections and other subdivisions
refer to the exhibits, schedules, articles, sections,  subsections and other
subdivisions of this Marketing  Agreement  unless expressly  provided otherwise.
The words "this Marketing Agreement," "this instrument," "herein," "hereof,"
"hereby," "hereunder" and words of similar import refer to this Marketing
Agreement as a whole and not to any particular subdivision unless expressly so
limited. The phrases "this section" and "this subsection" and similar phrases
refer only to the sections or subsections of this Marketing Agreement in which
those phrases occur.  The word "or" is not exclusive; the word "including" (in
its various forms) means "including without limitation." Pronouns in masculine,
feminine and neuter genders shall be construed to include any other gender, and
words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise (a) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (b) any reference herein to any Person
shall be construed to include such Person's  successors and assigns (subject to
the restrictions contained herein), (c) with respect to the determination of any
time period, the word "from" means "from and including" and the word "to" means
"to and including." No provision of this Marketing Agreement or any other
Contract Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
 
ARTICLE II
MARKETING OF NIXON PRODUCT
 
2.1.      Joint Marketing Obligations.


(a)       During   the   Term   hereof,   each   Party   shall   undertake   its  respective
obligations regarding the marketing of the Nixon Product in good faith, as set
forth herein and as may be directed by the Marketing Team.  Each Party shall:
 
(i)        act in good faith towards  and cooperate  with the other Party and
ensure  that its Affiliates  and their respective  employees  and agents act in
good faith  towards  the  other  Party  in  a  manner  so  as  to  promote  the 
successful marketing of the Nixon Product;

(ii)       provide such information  and support as are reasonably  requested by
the other Party in order for the other Party to comply with its obligations
under this Marketing Agreement;
 
(iii)      commit appropriate and adequate staff and internal resources to carry
out the marketing of the Nixon Product in accordance with the terms and
conditions of this Marketing Agreement; and
 
 
9

--------------------------------------------------------------------------------

 


(iv)      treat all information regarding the sale and marketing of the Nixon
Product under this Marketing Agreement as confidential and proprietary
information and use its best efforts to ensure against disclosure to third
parties.


(b)       During the Term hereof, the Parties shall use all reasonable efforts
to develop, implement and jointly undertake a Preliminary Marketing Plan for the
Nixon Product, which shall include the following activities:


(i)        develop Indicative Rates for the Nixon Product, for the purpose of
assessing interest in the Nixon Product on the part of potential customers;


(ii)      develop any necessary solicitation documentation and related
promotional materials and conduct solicitations in a manner intended to generate
binding commitments from potential customers;


(iii)      market the Nixon Product  to all  potential customers, including each
Party's existing customers; and


(iv)      negotiate final prices and terms with customers for the purchase of
the Nixon Product.


2.2.     Marketing Team.   The Parties will establish a marketing team (the
"Marketing Team"), which will be responsible for developing and implementing the
Preliminary Marketing Plan for the sale of Nixon Product. The Marketing Team
shall consist of two (2) representatives, with one (1) representative appointed
by each Party.


2.3.     Consultation  with
 GEL.     Lazarus  shall  not  make  any  modification  to  its operations at
the Facility nor enter into any contracts with any third parties which would
materially affect or impair GEL's or its Affiliates' rights under this Marketing
Agreement (each a "Material Event"), the Construction Contract or the Supply
Agreement without first consulting with GEL and obtaining GEL's prior written
consent to such Material Event.
 
ARTICLE III
OBLIGATIONS OF LAZARUS RELATED TO SALE OF NIXON PRODUCT


3.1.     Contract for Sale of Nixon Product.  Upon the successful marketing of
the Nixon Product, Lazarus will have the sole responsibility of entering into
written contracts with customers for the purchase and sale of the Nixon Product.


3.2.     Billing and Invoicing Services.   Lazarus will provide all billing and
invoicing services related to the purchase and sale of the Nixon
Product.   Lazarus will (a) direct all customers to make payments for the
purchase of Nixon Product directly to GEL until further notice and (b) cooperate
with GEL to deliver to each customer written notice (substantially in the form
of Exhibit C) from GEL and Lazarus that all amounts owing to Lazarus by such
customer are to be paid to GEL in the manner  detailed  in such notice.   If
Lazarus  nonetheless  directly receives from a customer payment for the sale of
the Nixon Product, Lazarus will promptly (but, in any event,  by the end  of the
following  Business  Day) transfer  all such  funds  to  GEL for deposit in the
Nixon Product Sales Account.
 
 
10

--------------------------------------------------------------------------------

 
 
3.3.      Credit  Approval
 Process.    Prior  to  the  sale  of  the  Nixon  Product,  GEL  will confirm
that all customers meet the requirements of GEL's customer credit approval
process.
 
3.4.      Documentation  of Operations.    As soon  as available  following  the
end of each Business Day, but in any event within twenty-four (24) hours of the
end of such Business Day, Lazarus  will  provide  GEL  with  the  following 
documentation  related  to  the  operation  of  the Facility for the applicable
calendar month:

 
(a)        daily yield data for the Nixon Product;
 
(b)        documentation of all bills of lading for delivery of the Nixon
Product;
 
(c)        inventory  reports  for  (i)  Crude  Oil  delivered  pursuant  to  the  Supply
Agreement and (ii) Nixon Product;
 
(d)        documentation  of how Tank Storage  Fee (as such term is defined  in
the Supply Agreement) has been expended by Lazarus; and
 
(e)        and  any  other  report  or  information  requested  by  GEL  related  to  the
operation of the Facility.
 
3.5.      Lazarus Financial Statements.  For as long as this Marketing Agreement
remains in effect, Lazarus shall deliver to GEL such financial statements of
Lazarus certified by a Lazarus Authorized Officer that are prepared in
accordance with GAAP and fully compliant with the requirements of the
Sarbanes-Oxley Act of 2002, as amended, in accordance with the requirements set
forth on Exhibit D attached hereto. If Lazarus does not comply with the
provisions of this Section 3.5 to the satisfaction of GEL in GEL's sole and
absolute discretion, then Lazarus shall (a) at its sole cost cause its financial
statements to be prepared by accountants or other such experts to be approved by
GEL in its sole discretion or (b) allow GEL to prepare Lazarus' financial
statements on behalf of Lazarus, for which Lazarus shall pay a fee to GEL equal
to one hundred twenty percent (120%) of the cost of such preparation to GEL (the
"Financial Statement Preparation Fee").  Upon the request of GEL, Lazarus shall
promptly provide GEL with, or allow GEL access to, all information, books and
records required to prepare Lazarus' financial statements pursuant to this
Section 3.5. Any costs and expenses up to Fifty Thousand Dollars ($50,000)
incurred by Lazarus in connection with the preparation of its financial
statements pursuant to this Section 3.5 (the "Accounting Fees") shall be
reimbursed to Lazarus from the Gross Profits as provided in Exhibit B; provided,
however, that Lazarus shall provide documentation to GEL that in the reasonable
discretion of GEL adequately sets forth all amounts expended by Lazarus relating
to such Accounting Fees.
 
 
11

--------------------------------------------------------------------------------

 
 
3.6.      Facility Operations.   Lazarus shall operate the Facility in the
Ordinary Course of Business  and shall  (i) maintain  and  keep the property 
and Equipment  of the Facility  in good repair,  working  order  and  condition 
in  a  manner  consistent  with  the  conduct  of  a  Prudent Operator, (ii)
purchase  and keep in full force and effect insurance coverage  with respect to
the Facility and its assets in amounts  as would be maintained  by any Prudent 
Operators similarly situated, (iii) maintain the books and records of the
Facility consistent with past practice (subject to the requirements  of Section
3.5 herein) and (iv) comply in all material respects with all Laws and Permits
applicable to the Facility.

ARTICLE IV
OBLIGATIONS OF GEL RELATED TO SALE OF NIXON PRODUCT


4.1.      Collection of Invoiced Amounts.  GEL shall serve as collection agent
for Lazarus in connection with all invoiced amounts for the sale of the Nixon
Product.   GEL will establish a depository  bank account  (the "Nixon  Product
 Sales Account")  and all amounts  collected from
the  sale  of  the  Nixon  Product  shall  be  deposited  into  the  Nixon  Product  Sales  Account.
Furthermore,  upon receipt of One Hundred  Fifty
Thousand  Dollars  ($150,000)  into the Nixon Product Sales Account (the
"Deposit  Amount"), GEL will establish a sub-account on its internal books and
records with respect to the Deposit Amount (the "Escrow  Sub-Account").  GEL
shall credit such Deposit Amount to the Escrow Sub-Account and such amount shall
be held in escrow during the Term;  provided,  however, that to the extent
there  is a shortfall  in any month  with respect to payments due under the
Construction Contract, the amount of such shortfall shall be deducted from the
Deposit Amount and paid to GEL.


4.2.      Calculation of Gross Profit and Disbursements.


(a)       Calculation of Gross Profit. Gross Profit for each calendar month will
be calculated by GEL in its sole discretion on the twentieth Business  Day
following the last day of the applicable calendar month.


(b)       Distribution  of  Gross  Profit.    Distribution  of  Gross  Profits,  including
repayment  of interest,  Advances  and Obligations  due under the
Construction  Contract, shall be made by GEL from the Nixon Product Sales
Account in accordance with Exhibit B attached hereto and made a part hereof.


(c)        Distribution  of  Diesel  Revenue.    After  the  Investment  Threshold  Date,
prior to any other distribution  set forth on Exhibit B and as an advance
against the sums to  be paid to  Lazarus  pursuant  to the  provisions  of
part  (b) of  Exhibit  B, GEL  shall distribute  ten  percent  (10%)  of  the
diesel  revenue  (the "Diesel  Revenue")  to Lazarus weekly during the Term of
this Marketing Agreement to the extent that such distributions do not exceed
$800,000 in any calendar month {and not to exceed $750,000 in advances on Diesel
Revenue in any month).
 
 
12

--------------------------------------------------------------------------------

 
 
4.3.     Accounting Reports. Twenty (20) Business Days after each calendar
month, GEL shall provide Lazarus with accounting reports reconciling all
inventories, sales and costs related to (i) the Crude Oil being supplied to
Lazarus pursuant the Supply Agreement and (ii) the Nixon Product.  Lazarus shall
have the right to audit or examine all books and records of GEL supporting such
accounting reports after giving GEL written notice ten (I0) Business Days in
advance of the date of proposed audit or examination.  All audits or
examinations shall be conducted at GEL's offices during normal business hours.
 
4.4.     Transportation of Nixon Product.  If requested by a customer purchasing
the Nixon Product, with respect to any items outside the scope of the standard
Operating Expenses, GEL may provide services to transport the Nixon Product,
including without limitation kerosene or diesel, from the Facility to such
customer at the sole expense of Lazarus.
 
4.5.     Confirmations.   Upon  request  by Lazarus,  GEL  shall provide  to
Lazarus confirmation of (a) all expenses incurred by GEL for the transportation
of the Nixon Product undertaken by GEL pursuant to Section 4.4 and (b) costs of
funds and market pricing related to the Nixon Product.

ARTICLE V
COSTS; PROFIT SHARING; NETTING OF AMOUNTS DUE; AND REMEDIES
 
5.1.   
Marketing  Costs.    The  costs  of  developing  and  implementing  the  Preliminary
Marketing Plan, as contemplated in Section 2.l(b), will be included as Operating
Expenses in the calculation of Gross Profits.
 
5.2.     Profit Sharing.


(a)        Profit Share for GEL.  To the extent available, each calendar month
GEL will receive a portion of the Gross Profits, after payment of the
Construction Payment, as calculated in Exhibit B (the "GEL Profit Share").
 
(b)        Profit Share for Lazarus.
 
(i)        To the extent available, each calendar month Lazarus will receive a
portion of the Gross Profits, after payment of the Construction Payment and the
Allowable Payments, as calculated in Exhibit B (the "Lazarus Profit Share").
 
(ii)       Notwithstanding  the provisions  of Section 5.2(b)(i), if the Lazarus
Profit Share due and owing to Lazarus is more than the amount remaining in the
Nixon Product Sales Account after the payment of the Construction Payment and
the Allowable Payments as provided in Exhibit B, Lazarus shall only be entitled
to receive such remaining amount in the Nixon Product Sales Account as its
profit share for the applicable calendar month.
 
5.3.      Netting  of Claims.   GEL may, without  further  notice to Lazarus,
setoff (a) any amount  then  due and  owing  by Lazarus  to  GEL,  or
any  Affiliate  of GEL,  under  any of the Contract Documents,  as
applicable,  other than those amounts due and owing that will be paid pursuant
to the Allowable Payments as provided in Exhibit B, against (b) any amounts due
and
owing  to  Lazarus  under  any  of  the  Contract  Documents  without  regard  (in  the  case  of  the
preceding  clause (b)) to whether such amounts arise by setoff, offset,
combination  of accounts, deduction, retention, counterclaim  or
withholding.    If an amount is unascertainable,  GEL may, acting in a
commercially  reasonable  matter, setoff an estimated amount and account to
Lazarus when the amount is ascertained.
 
 
13

--------------------------------------------------------------------------------

 
 
5.4.      Payments  to  1st  International
 Bank.    GEL  may,  subject  to  the  request  of  1st International  Bank
("1st International")  and without further notice to Lazarus, directly pay to
1st International  from the Lazarus Profit Share any amounts then due and owing
by Lazarus to I st International  Bank  under the  Loan Documents  (as
defined  in the Loan  Agreement). Lazarus hereby consents to any payment by GEL
from the Lazarus Profit Share to 1st International  set forth in this Section
5.4 until such time as GEL receives written notice from 1st International that
all amounts due under the Loan Documents have been paid in full.

 
5.5.      IRS Arrearage Amount.


(a)       Notwithstanding   the  proVIsions of  Section
 5.2(b)(i),  GEL  shall,  after
payment   of  the  Construction   Payment,  the  Allowable   Payments,  and  the  required
monthly payments due and owing   to 1st International  pursuant to Section 5.4,
retain an amount  equal  to  the  IRS  Arrearage  Amount  (the  "Retained
 Amount")  from  the  first payment of the Lazarus Profit Share for the purpose
of paying any amounts owed under the IRS Lien until such time as there is a
final and non-appealable  judgment by a court of competent jurisdiction  or a
settlement  between LEH and the IRS (a "Final  Resolution") relating the IRS
Lien.   If, after the Final Resolution,  any amounts are owed to the IRS under
the IRS Lien by LEH, GEL shall use the Retained Amount to pay such amounts owed
to the IRS, with any remainder of the Retained Amount being transferred by GEL
to Lazarus within five (5) Business Days of such payment by GEL of amounts owed
to the IRS.  If, pursuant to the Final Resolution, it is determined that LEH
owes no amount to the IRS, GEL shall transfer the Retained Amount to Lazarus
within five (5) Business Days of receipt of written notice by GEL from Lazarus
of such outcome.
 
(b)       Notwithstanding  the provisions  of Section  5.2(b)(i),  if, after
payment  of the Construction  Payment, the Allowable  Payments, and the
required  monthly  payment due and owing  to 1st International  pursuant to
Section 5.4, the remainder of the Lazarus Profit Share is less than the IRS
Arrearage Amount, then such shortfall shall be retained from the payment of the
Lazarus Profit Share for the next subsequent month (or such additional  
subsequent   months  as  is  required   by  GEL  to  accumulate   the  Retained
Amount).

5.6.      Remedies  for Lazarus Non-Performance.   Upon the occurrence of (a) a
Lazarus Loan Document Default, (b) an Owner Event of Default (defined in the
Construction  Contract), (c) the initiation of any proceedings to foreclose on
the Collateral (defined in the Construction Contract)  or (d) any other event
that, in the sole discretion of GEL, would prevent Lazarus from performing  its
obligations  under this Marketing  Agreement,  GEL may, but is not obligated to,
undertake the following actions:
 
 
14

--------------------------------------------------------------------------------

 
 
(a)        Cure any Lazarus Loan Document Default on behalf of Lazarus;
 
(b)        Cure any Owner Event of Default on behalf of Lazarus; and
 
(c)    Enter onto, or allow its agents and representatives  to enter onto, the
premises upon which the Facility is located and operate the Facility in
accordance with all Contract Documents, with such agents and representatives to
include any Facility operator(s) engaged by GEL at its expense to (i) continue
the operations of the Facility and keep the property and Equipment of the
Facility in good repair, working order and condition, (ii) maintain the books
and records of the Facility and (iii) comply in all material respects with all
laws and permits applicable to the Facility.
 
ARTICLE VI
INDEMNIFICATION
 
EACH  PARTY  WILL  INDEMNIFY,  DEFEND  AND  HOLD  HARMLESS  THE OTHER PARTY, ITS
AFFILIATES, THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, LIABILITIES,
DAMAGES, SUITS, ACTIONS, GOVERNMENTAL PROCEEDINGS, ETC. WHICH ARE BROUGHT BY ANY
THIRD PARTY WHICH IN ANY WAY ARISE OUT OF THAT PARTY'S (I) NEGLIGENT PERFORMANCE
OF ITS RIGHTS AND OBLIGATIONS ARISING OUT OF THIS MARKETING AGREEMENT, (II)
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY UNDER THIS
MARKETING AGREEMENT, (III) OMISSIONS,  OR (IV) VIOLATIONS  OF ANY GOVERNMENTAL
REQUIREMENTS. SUCH INDEMNIFICATION SHALL INCLUDE, BUT NOT BE LIMITED TO, ANY
MONETARY JUDGMENTS, SETTLEMENTS OR CLAIMS AND ALL RELATED LEGAL COSTS, INCLUDING
ATTORNEY'S FEES.
ARTICLE VII
TERM AND TERMINATION
 


7.1.      Term.


(a)        Initial Term.   The initial term of this Marketing Agreement shall be
for a period of three (3) years commencing  on the Effective Date (the "Initial
 Term"),  unless earlier terminated pursuant to Section 7.2.
 
(b)       Renewal Terms.  After the Initial Term, this Marketing Agreement shall
be automatically renewed for successive one (1) year terms (each a "Renewal
Term," and together with the Initial Term, collectively, the "Term"),  unless
either Party hereto, within ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, as applicable, notifies the other Party as to
its election to terminate this Marketing Agreement or unless earlier terminated
pursuant to Section 7.2.
 
 
15

--------------------------------------------------------------------------------

 


7.2.      Termination.   This Marketing  Agreement  may be terminated  prior to
the end of the Term as follows:


(a)       by both Parties, upon mutual agreement in writing;


(b)       by a Party, upon the material breach of this Marketing  Agreement by
the other Party and such other Party fails to cure such breach within a period
of thirty (30) days following the receipt of written notice from the
non-breaching  Party setting forth in reasonable detail the nature of such
breach; or


(c)       by  GEL,   in  its  sole  discretion,   if  (i)  Lazarus   is  in  breach  of  the
Construction  Contract or the Supply Agreement, and GEL or its Affiliate, as
applicable, elects to terminate either of such agreements or (ii) GEL or its
Affiliate terminates the Construction Contract pursuant to Section 18.5 of that
agreement.
 
7.3.      Force Majeure.   Neither Lazarus nor GEL shall be required to perform
any term, condition or covenant in this Marketing Agreement so long as such
performance is delayed or prevented by Force Majeure.  The term "Force Majeure"
as used herein shall mean any cause not reasonably  within the control  of
Lazarus  or GEL, as the case  may be (other  than inability  to make monetary
payments) and which by the exercise  of due diligence  Lazarus or GEL (as the
case may be) is unable, wholly or in part, to prevent or overcome,.including
without limitation,
acts  of  God,  strikes,  lockouts,  boycotts,  material  or  labor  restrictions  by  any  governmental
authority and civil riot.   Lazarus and GEL shall give prompt written notice to
the other, as the case may be, of any such event or circumstance  of Force
Majeure, and each Party shall cooperate in good faith with the other to minimize
and mitigate the impact of any such event or occurrence and do all things
commercially reasonable under the circumstances to achieve such goal.
 
ARTICLE VIII
MISCELLANEOUS


8.1.      Warranties and Representations.  Each of the Parties represents and
warrants that (a) the execution, delivery and performance  of this
Marketing  Agreement  by such Party (i) has been duly authorized by all
necessary corporate or company action and (ii) does not require the consent or
approval of any other Person, (b) neither the execution nor delivery of this
Marketing Agreement  nor fulfillment  of or compliance  with the terms and
provisions  hereof will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument (including, without limitation, any of its formation or governing
documents) to which such Party is now subject, and (c) this Marketing Agreement
constitutes a legal, valid and binding obligation  of such Party,
enforceable  against it in accordance  with its terms.
 
 
16

--------------------------------------------------------------------------------

 
 
8.2.     Confidentiality of Information.   The Parties acknowledge that during
the performance of this Marketing Agreement, confidential or proprietary
information (the "Confidential Information") may become known to the other
Party.  Notwithstanding any other provision of this Marketing Agreement, each
Party shall protect the Confidential Information of the other Party with the
same degree of care it uses to protect its own Confidential Information, but not
less than a reasonable degree of care, and shall not use such information to its
own benefit or the benefit of third parties; provided that the Party disclosing
such Confidential Information has notified the Party receiving the information
of its confidential nature at the time such information was disclosed. The
obligations of this article will remain valid for a period of two (2) years
after the termination of this Marketing Agreement.  Notwithstanding anything to
the contrary contained herein, the term "Confidential Information" shall not
include: (i) information or data which as of the date of this Marketing
Agreement is in the public domain or is otherwise generally available to the
public; (ii) information or data that after the date of this Marketing Agreement
is published or otherwise becomes part of the public domain or becomes generally
available to the public other than through a breach of the terms of this
Marketing Agreement; (iii) information or data which either Party can reasonably
show was not acquired by such Party directly or indirectly from the other Party
or anyone under an obligation of confidentiality to such other Party; (iv)
information or data received by the either Party without restriction as to
disclosure from a third Person without breach of any obligation to the other
Party; (v) information which is or was independently developed by either Party
without use of or reference to the Confidential Information of the other Party
by Persons who had no access to such Confidential Information; and (vi) any
information filed by GEL or its affiliates in the real property county records
of any jurisdiction to provide notice to third parties of the terms, covenants
and conditions of this Marketing Agreement as set forth in Section 8.6, any
information filed by GEL or its affiliates in accordance with Sections 2.3
and/or 11.7 of the Supply Agreement, or any information filed by GEL or its
affiliates in accordance with Section 9.1 of the Construction Contract.
 
8.3.     Survival  of  Obligations.   No  termination  of  this  Marketing 
Agreement, for whatever reason, shall relieve the Parties of or release the
Parties from any indemnification obligation  set  forth  in  this Marketing 
Agreement,  or  the  obligations  and  provisions  of Section 8.2, Section 8.4
and Section 8.5 of this Marketing Agreement, all of which shall survive such
termination.
 
8.4.     LIMITATION OF LIABILITY.    NOTWITHSTANDING ANY OTHER PROVISION  OF 
THIS  MARKETING  AGREEMENT, NEITHER  PARTY  OR  ITS AFFILIATES SHALL HAVE ANY
LIABILITY TO ANY OTHER PARTY OR ITS AFFILIATES  FOR  ANY  SPECIAL,  INDIRECT, 
INCIDENTAL, OR  CONSEQUENTIAL LOSS OR DAMAGE WHATSOEVER, OR ANY SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL (INCLUDING LOST PROFITS NOT DIRECTLY
RELATED OR ATTRIBUTABLE TO THIS MARKETING AGREEMENT OR LOST INVESTMENT
OPPORTUNITY) LIABILITY IN CONNECTION WITH ITS PERFORMANCE OF ITS OBLIGATIONS 
UNDER  THIS  MARKETING  AGREEMENT,  WHETHER  SUCH LIABILITY ARISES IN CONTRACT,
TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE.
 
8.5.      Preservation  of Liability.   Neither this Marketing  Agreement  nor
the exercise by any Party of (or the failure to so exercise) any right, power or
remedy conferred herein or by law shall be construed as relieving any Party from
liability hereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
8.6.      Binding   Effect;  Duration.  The  rights  and  obligations   set 
forth  under  this Marketing Agreement, including, but not limited to (i) the
right of access by GEL to the Facility pursuant to Section 5.6(c) and (ii)
payment of sums due to each Party under this Marketing Agreement, are
obligations that run with the land so as to be forever binding upon the Parties
and their respective heirs, personal representatives, administrators, successors
and assigns.   Lazarus hereby agrees that GEL may file appropriate documentation
in the real property county records of any jurisdiction as deemed necessary in
the sole discretion of GEL to provide notice to third parties of the terms,
covenants and conditions of this Marketing Agreement.
 
8.7.     Notices. Any record, notice, demand or document  which either Party is
required or may desire to give hereunder shall be in writing and, except to the
extent provided in the other provisions of this Marketing Agreement, given by
messenger, facsimile or other electronic transmission,   or  United  States 
registered  or  certified  mail,  postage  prepaid,  return  receipt requested, 
addressed to such Party at its address and telecopy  number shown  below, or at
such other address as either Party shall have furnished to the other by notice
given in accordance with this provision:


If to GEL, to:
GEL Tex Marketing, LLC
919 Milam, Suite 2100
Houston, TX 77002
Attention:  Karen Pape
Telephone:  (713) 860-2500
Facsimile:  (713) 860-2640
E-Mail: karen.pape@genlp.com
 
 
 
If to Lazarus, to: Lazarus Energy LLC
3200 Southwest Freeway, Suite 3300
Houston, Texas  77027
Attention: Jonathan Carroll, Manager
Telephone: (713) 850-0513
Facsimile: (713) 850-0520
E-Mail: JCarroll@LazarusEnergy.com
 
 
18

--------------------------------------------------------------------------------

 
 
8.8.     Choice of Law.   THIS MARKETING AGREEMENT HAS BEEN MADE IN AND SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ITS CONFLICTS OF
LAWS PRINCIPLES.


8.9.     Dispute Resolution. Any and all disputes between the Parties pursuant
or relating to this Marketing Agreement shall be governed by and subject to the
terms of the Dispute Resolution Agreement.  This Marketing Agreement shall be
subject to the terms of the Dispute Resolution Agreement in all respects, and
the terms and provisions of the Dispute Resolution Agreement are hereby
incorporated by reference.


8.10.   Amendment and Waiver.  This Marketing Agreement may not be amended (nor
may any of its terms be waived) except by a written document signed by both
Parties, stating that it is intended to amend this Marketing Agreement.


8.11.   Severabilitv.    If  any  provision  of  this  Marketing  Agreement  is  rendered
or declared invalid, illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by a judicial decision which shall have
become final, the unenforceability thereof shall not affect the remainder of
this Marketing Agreement which shall remain in full force and effect in
accordance with its terms.


8.12.   Survival of Agreements.  All representations and warranties of GEL and
Lazarus herein, and all covenants and agreements herein not fully performed
before the Effective Date of this Marketing Agreement, shall survive such date.


8.13.   Counterparts.  This Marketing Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of both Parties
hereto be contained on any one counterpart hereof.  Each counterpart shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument.


8.14.   Successors and Assigns. The terms of this Marketing Agreement shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors or heirs, assigns and personal representatives.  Neither
Party shall in any way assign or otherwise transfer the obligations or the
benefits of this Marketing Agreement without the prior written consent of the
other Party, and any attempt by to do any of the foregoing without the prior
written consent of the other Party shall be void and of no effect; provided,
however, that GEL may assign this Marketing Agreement without the consent of
Lazarus to an affiliate of GEL, a creditor or to any" successor in interest
(including a purchaser of GEL or all or substantially all of its assets).


8.15.   Titles of Articles, Sections and Subsections.   All titles or headings
to articles,
sections,  subsections  or  other  divisions  of  this  Marketing  Agreement  are  only  for  the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the Parties hereto.
 
 
19

--------------------------------------------------------------------------------

 
 
8.16.   Joint  Drafting.    Each  Party acknowledges that  it  and  its  legal
counsel  have actively participated in the drafting and negotiation of this
Marketing Agreement and, as such, this Marketing Agreement will be construed as
having been jointly drafted by the Parties.


8.17.   Conflicting Terms.  In the event of a conflict between the terms of this
Marketing Agreement and the terms of the Construction Contract, the terms of the
Construction Contract will control.


8.18.   Acknowledgment ofExculpatorv  Provisions.  Each Party acknowledges that
it (a) has had the benefit of independent legal counsel of its choosing in
connection with the drafting and negotiation of this Marketing Agreement, (b)
has consulted (or had ample opportunity to consult) with its legal counsel with
respect to this Marketing Agreement prior to the Effective Date, (c) has a duty
to read-and has in fact read-this Marketing Agreement prior to executing it, (d)
is fully informed and has notice of all of the terms and conditions of this
Marketing Agreement.   Each Party further acknowledges that this Marketing
Agreement obligates such Party to assume liability for and indemnify the other
Party and other Persons against certain liabilities.   Each Party agrees that it
will not contest the validity or enforceability of any
exculpatory  provision  in  this  Marketing  Agreement
on  the  basis  that  it  had  no  notice  or knowledge of the provision or that
the provision is not "conspicuous."


8.19.   Relationship of the Parties.  The obligations of the Parties shall be
several and not joint, and neither Party shall have the right or power to bind
the other Party to any agreement without the prior written consent of such other
Party.  This Marketing Agreement does not create a partnership, a corporation,
or an entity taxable as a corporation or otherwise.  Nothing in this Marketing
Agreement shall be deemed to constitute one Party a partner, agent or legal
representative of the other Party or to create any fiduciary relationship
between the Parties, except as may exist independent of this Marketing
Agreement.


8.20.   FINAL  AGREEMENT.   THIS  MARKETING AGREEMENT REPRESENTS
THE   FINAL  AGREEMENT   BETWEEN   THE   PARTIES  WITH   RESPECT   TO   THE
MATTERS ADDRESSED HEREIN AND THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by its duly authorized undersigned officers effective as of the date first
written above.
 

 
[img_ex10301.jpg]

 
 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by its duly authorized undersigned officers effective as of the date first
written above.
 

 
[img_ex10302.jpg]

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LEGAL DESCRIPTION


Being a 56.309 ACRE TRACT situated George McPeters Survey, A-419, Wilson County,
Texas, Said 56.309 ACRE TRACT is that tract conveyed by Bill Klingemann,
Substitute Trustee, to Notre Dame Investors, Inc. by Substitute Trustee's Deed,
in Volume 1!59  at Page 609, dated May 06, 2003 and is comprised of all the
tract called 5!.30 acres in conveyance from Leal Petroleum Corporation to
American Petro Chemical Corporation recorded in Volume 842 at Page 705 and all
of a tract called 5.000 acres in conveyance from Notre Dame Refining Corporation
to American Petro Chemical Corporation recorded in Volume 1049 at Page 651 of
the Official Records of said county and being described by metes and bounds as
follows:


BEGINNING at a one-half inch diameter rebar set with cap (B&A) marking the
northwest comer of the tract herein described, same being the northwest comer of
said 51.30 acre tract, northeast comer of a tract called Tract 2-B
(4!.245  acres) in Volume 685 at Page 101, lying in the south line of a tract
called 7.654 acres in Volume 271 at Page 30, further described as lying in the
south line of U.S. Highway No. 87; said point bears N 76 o   16'  00" E, 1495.62
feet from a concrete right of way marker found;


THENCE with a segment of the north line of the tract herein described, same
being a segment of the common line of said 5!.30 acre tract and said 7.654 acre
tract, along a segment of the south line of U.S. Highway 87, N 76 o  16' 00" E,
140.71 feet (called N 76 o  16' E, 140.0 feet- basis of bearing) to a one-half
inch diameter rebar set with cap (B&A) marking a north comer of the tract herein
described, same being the north comer of said 5!.30 acre tract, northwest comer
residue called 640 acres in Volume X at Page 136;


THENCE continuing with the north line of the tract herein described, same being
the common line of said 51.30 acre tract with that of said residue 640 acre
tract and a tract called 1.666 acres in Volume 1030 at Page 772 as follows:


S 13° 27' 49" E, 208.63 feet (called S 13° 37' E, 207.4 feet) to a five-eighths
inch diameter rebar found near a two way fence comer, N 76° 26' 34" E, 368.79
feet (called N 76° 29' E, 368.4 feet) to a one-half inch diameter rebar set with
cap (B&A), N 76° 28' 28" E, 31.40 feet (called N 76° 49' E, 31.4 feet) to a
five-eighths inch diameter rebar found near a two way fence comer,


S 13° 55' 25" E, 238.17 feet (called S 14° 00' E, 238.0 feet) to a five-eighths
inch diameter rebar found marking a re-entrant comer of the tract herein
described, same being the southwest comer of said residue 640 acre tract, N 76°
06° 05" E, at 386.77 feet a one inch diameter iron pipe found and at, 388.52,
(N 76° 16' E, 383.1 feet) to a one-half inch diameter rebar set with cap (B&A)
marking a re-entrant comer of he (the) tract herein described, same being the
southeast comer of said residue 640 acre tract and


N 13° 36' 45" W, at !.84  feet a one inch diameter iron pipe found and at 446,92
feet (called N 13° 37' W, 447.1 feet) to a one-half inch diameter rebar found
marking a north comer of the tract herein described, same being the northeast
comer of said 1.666 acre tract, lying in the south line of said 7.654 acre
tract, further described as lying in the south line of U.S. Highway 87;
 
 
 

--------------------------------------------------------------------------------

 
 
THENCE continuing  with the north line of the tract herein described, same being
a segment of the common  line of said 51.30 acre tract and said 5.000 acre tract
with that of said 7.654 acre tract, along a segment of the south line of U.S.
Highway 87 as follows:
 
N 76° 16' 00" E, 275.15 feet (called N 76° 16' E, 275.3 feet) to a railroad
spike found in asphalt driveway,


N 81o  58' 38" E, 100.50 feet (called N 82° 12' E, 99.2 feet) to a one-half
diameter rebar set with cap (B&A),
 
N 76° 16' 00" E, 800.00 feet (called N 76° 14' E 800.5 feet) to a one-half inch
diameter rebar set with cap (B&A),

N 70° 33' 22" E, 100.50 feet (called N 70° 43' E, 101.2 feet) to a
concrete  right of way marker found broken, and

N 76° 16' 00" E, 464.56 feet (in total called No record call, and N 75° 02' 04"
E 278 feet) to a one-half inch diameter rebar set with cap (B&A) marking the
northeast comer of the tract herein described, same being the northeast comer of
said 5.000 acre tract, lying in the south line of said 7.654 acre tract,  being
the northwest  comer  of a tract called 200.008  acres in Volume  691 at Page
41; said point bearsS 76° 16' 00" W, 278.37 feet from an iron pipe found;
 
THENCE with the east line of the tract herein described, same being a segment of
the common line of said  5.000  acre  tract  and said  51.30  acre tract with
that of said  200.008  acre tract as follows:
 
S 13° 43' 44" E, 783.78 feet (called S 15° 01' E, 783.5 feet) to a five-eighths
inch diameter rebar found near a two way fence comer marking the east most
southeast comer of the tract herein described,  same  being  the
southeast  comer  of said  5.000  acre  tract, re-entrant  comer  of said
200.008 acre tract,
 
S 76° 16' 39" W, 277.87 feet (called S 75° 02' 04" W, 278 feet) to a
five-eighths  inch diameter rebar found marking a re-entrant  comer of the tract
herein described, same being the southwest comer  of said 5.000 acre tract,
lying in the east line of said 51.30 acre tract and being a north comer of said
200.008 acre tract, and


S 13° 24' 23" E, 261.29 feet (called S 13° 24' E, 261.7 feet) to a four inch
diameter iron pipe post fence comer  marking the south most southeast comer of
the tract herein described, same being the southeast comer of said 51.30 acre
tract and re-entrant comer of said 200.008 acre tract;
 
THENCE with the south line of the tract herein described, same being a segment
of the common line of said 51.30 acre tract and said 200.008 acre tract as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
S 76° 08' 20" W, 768.00 feet (called S 76° 10' W, 768.0 feet) to a one-half inch
diameter rebar set with cap (B&A), and S 76° 15' 20" W, 1619.78  feet (called S
76° 17' W, 1619.8 feet) to a five-eighths  inch  diameter  rebar found  near a
three  way fence  comer  marking  the  southwest comer  of the tract
herein  described,  same being the southwest  comer  of said 51.30  acre tract,
lying in the north line of said 200.008  acre tract and being the
southeast  comer of said 41.245 acre tract;
 
THENCE  with the west line of the tract herein described, same being the
common  line of said 51.30 acre tract and said 41.245 acre tract as follows:

N 13° 57' 38" W, 223.50 feet (called N 13° 55' W, 223.5 feet) to a one-half inch
diameter rebar set with cap (B&A),
N 13° 53' 37" W, 373.70 feet (called N 13° 51' W, 373.7 feet) to a fence post,
and
 
N 13° 49' 38" W, 449.84 feet (called N 13° 47' W, 448.8 feet) to the PLACE OF
BEGINNING and containing 56.309 ACRES OF LAND.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Distribution of Gross Profits
 
Gross Profits shall be distributed by GEL on a monthly basis from Gross Profits
for the immediately preceding calendar month as follows:


(a)    First, prior to the Investment Threshold Date, $150,000 (the "Base
Construction Payment") shall be paid to GEL (for subsequent remittance to MSI)
each calendar month to satisfy interest, Advances and Obligations due under the
Construction Contract; provided, however, that if Gross Profits in any calendar
month are insufficient to satisfy the Base Construction Payment, then
notwithstanding anything to the contrary contained herein, 100% of the Gross
Profit in subsequent calendar months shall be paid to GEL (for subsequent
remittance to MSI) until any such insufficiencies have been satisfied in full
(in either instance, such payment will be referred to herein as the
"Construction Payment").
 
(b)    Second, prior to and as of the Investment Threshold Date and subject to
increases in the percentage to be paid to GEL to satisfy Base Construction
Payment insufficiencies as set forth in clause (a) above, Lazarus shall receive
weekly payments (the "Operations Payments") based on revenues from the sales of
diesel blendstocks processed by the Facility (the "Diesel Blendstock Payments")
which shall not exceed on a monthly basis $750,000 plus the amount of any
Accounting Fees and shall be applied to
the  payment  of  monthly  Operating  Expenses  of  the  Facility.     If  any  monthly
reconciliation conducted by GEL shows that the Gross Profits for a monthly
period are greater than $900,000 plus the amount of any Accounting Fees, then
Lazarus will receive Operations Payments of up to $750,000 plus an amount equal
to any Accounting Fees for such monthly period before additional disbursements
are made to GEL beginning as set forth in clause (c) below.  If such monthly
reconciliation shows that the Gross Profits for a monthly period are less than
$900,000, then Lazarus shall receive Operations Payments equal
to  the  difference  between  the  Gross  Profits for  such  monthly  period
and  the proceeds defined in clause (a) above.


(c)     Third, prior to the Investment Threshold Date and subject to the Base
Construction Payment and the Operations Payments to be paid to GEL and Lazarus,
respectively, pursuant to clauses (a) and (b) above, an amount shall be paid to
GEL from the Gross Profits equal to (i) the expenses incurred by GEL for the
transportation of the Nixon Product undertaken by GEL pursuant to Section 4.4 of
the Marketing Agreement for the applicable calendar month (as reimbursement for
such expenses), (ii) the Tank Storage Fee (as such term is defined in the Supply
Agreement) and (iii) Financial Statement Preparation Fee (if any), after which
GEL shall be paid 80% of the remaining Gross Profits as the GEL Profit Share,
and subject to Section 5.2(b)(ii) of the Marketing Agreement, Lazarus shall be
paid 20% of such remaining Gross Profits as the Lazarus Profit Share.


(d)    Fourth, as of the Investment Threshold Date and subject to the payment
of, first, an amount equal to $150,000 paid to GEL as an administrative fee
relating to the performance  of its obligations  under the
Marketing  Agreement  (the "Performance  Fee") and, second, the Operations
Payments to be paid to Lazarus pursuant to clause (b) above (in that order), for
each applicable calendar month an amount shall be paid to GEL from the Gross
Profits equal to (i) the expenses incurred by GEL for the transportation  of the
Nixon Product undertaken  by GEL pursuant to Section 4.4 of the Marketing
Agreement for  the applicable  calendar  month,  as reimbursement  for
such  expenses,  (ii) the Tank Storage Fee (as such term is defined in the
Supply Agreement) for reimbursement  of such expense and (iii) the Financial
Statement Preparation Fee (if any).   After the payment to Lazarus and GEL of
the amounts set forth in the first sentence of this clause (d), 30% of the
amount of the remaining Gross Profit up to $600,000 (the "Threshold  Amount")
shall
be  paid  to  GEL  as  the  GEL  Profit  Share,  and  subject  to  Section  5.2(b)(ii)  of  the
Marketing Agreement, Lazarus shall be paid 70% of such remaining Gross Profits
as the Lazarus Profit Share.  Any amount of remaining Gross Profit that exceeds
the Threshold Amount  for  such applicable  calendar  month  shall be paid  to
GEL  and Lazarus  in the following  manner:    GEL  shall  be
paid  20%  of  the  remaining  Gross  Profits  over  the Threshold  Amount  as
the  GEL  Profit  Share,  and  subject  to  Section  5.2(b)(ii)  of  the
Marketing Agreement, Lazarus shall be paid 80% of the remaining Gross Profits
over the Threshold Amount as the Lazarus Profit Share.
 
 
 

--------------------------------------------------------------------------------

 


(e)     Notwithstanding  anything to the contrary in this Exhibit B, if, after
the Investment Threshold Date, GEL sustains any losses and does not receive any
portion of the Performance  Fee, the expenses incurred by GEL for the
transportation  of the Nixon Product  undertaken  by  GEL pursuant  to Section
 4.4 of the Marketing  Agreement,  the amount equal to the Tank Storage Fee or
the Financial Statement Preparation Fee (if any) owed to it under clause (d)
above due to a failure of the Facility to generate sufficient Gross Profits
during a calendar  month (a "Deficit  Month"),  for each subsequent  month after
such Deficit Month, GEL and Lazarus shall be paid, respectively, (after payment
of the Performance Fee and the Operations Payments to GEL and Lazarus,
respectively, for such subsequent month) 80% of the remaining Gross Profits as
the GEL Profit Share, and subject to Section 5.2(b)(ii) of the Marketing
Agreement,  20% of such remaining Gross Profits as the Lazarus  Profit Share,
until such time as GEL is repaid in the following
order:  (i)  for  such  losses  incurred  during  the  Deficit  Month,  (ii)  the  portion  of  the
Performance  Fee
not  paid  during  such  Deficit  Month,  (iii)  the  portion  of the amount
equal to the Tank Storage Fee not paid during such deficit Month and (iv) the
portion of the Financial Statement Preparation  Fee (if any) that would have
otherwise  been paid to GEL during such Deficit Month.  The Parties shall be
paid pursuant to clause (d) above beginning in the month after which all losses
incurred by GEL during any Deficit Month and all amounts otherwise owed to GEL
that were not paid during any Deficit Month are paid to GEL in full.
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit C


Form of Customer Notice Directing Payment  to GEL


(see attached)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


GEL TEX MARKETING, LLC
919 Milam, Suite 2100
Houston, Texas 77002
 
______________ __, 20__

___________________________
___________________________
___________________________
___________________________

 
Re:           Notice of Direction of Payments
 
Ladies and Gentlemen:
 
Pursuant to that certain Joint Marketing Agreement dated August 12, 2011, by and
between Lazarus Energy LLC ("Lazarus") and GEL Tex Marketing, LLC ("GEL") (the
"Agreement"),  Lazarus  has  appointed  GEL  as  its  collection  agent  for 
all  payments  from customers for the purchase of refined and processed crude
oil, condensate and other liquid hydrocarbon  substances  from  the  Lazarus 
refining  facility  in  Nixon,  Texas  (the  "Nixon Product").
 
Pursuant  to   the   Agreement,   you   are  hereby  authorized  and  
directed,  effective immediately, to make all payments for the purchase of Nixon
Product to:

Account:

[Insert account information]

If by check, checks should be made payable to GEL and mailed to: GEL Tex
Marketing, LLC
 
919 Milam, Suite 2100
Houston, Texas 77002
Reference: Lazarus Energy, LLC

This notice of direction of payment is irrevocable, and you should continue to
remit such payments as set forth above until you receive other written
instructions signed by an authorized officer of GEL and Lazarus.
 
Please signify your understanding and agreement to comply with the terms hereof
by signing in the indicated space below and returning a copy of this letter to:
GEL Tex Marketing, LLC, 919 Milam, Suite 2100, Houston, Texas 77002, with a copy
to Mr. Douglas C. Atnipp, Greenberg Traurig, LLP, 1000 Louisiana Street, Suite
1700, Houston, Texas 77002.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
         
GEL TEX MARKETING, LLC ,
   
a Delaware limited liability company
            By:       Name:       Title:                       LAZARUS ENERGY
LLC,    
a Delaware limited liability company
            By:       Name:       Title:    

 
Acknowledged and Agreed to this ______ day of _____________, 20__.
 

                By:     Name:     Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
REQUIREMENTS FOR DELIVERY  OF LAZARUS FINANCIAL STATEMENTS


(see attached)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
Requirements for Delivery of Lazarus Financial Statements
 
Lazarus to provide MSI with the following financial statements, along with the
sufficient detail and back up needed for MSI to comply with its SEC reporting
requirements.  Supporting detail information for the above statements must be
timely and sufficient to allow MSI to complete its related financial statement
footnotes and Management Discussion and Analysis. These include, but are not
limited to, the following:


•      Income Statement
•      Balance Sheet
•      Cash Flow Statement
•      Statement of Members' Equity

 
Additionally, the following operational information should be provided:


•      Volumetric Accounting Reports (daily operational reports, sununarized
monthly)
o      Includes Nixon Facility inputs (crude oil) and outputs (refined products)
 
 

--------------------------------------------------------------------------------